DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to the magnetic electrical test apparatus (Figures 3 in the Applicant’s specification is a diagram of a magnetic electric test apparatus and Figure 6 in the Applicant’s specification provides a functional block diagram of a configurable stimulus/response controller) comprising the following limitations: A) a stimulus/response controller 400 (in Figure 6 of the Applicant’s specification) having a Stimulus Waveform Generator 240 configured for generating stimulus signals to be applied to at least one magnetic tunnel junction device under test MTJ DUT in the MTJ array 415 and receiving response signals 412a, 412b,…,412n from the at least one MTJ DUT in the MTJ array 415, the stimulus/response controller 400 comprising: B) a configurable function circuit 260 configured for performing analytical and evaluation operations; C) a stimulus memory 225 configured for retaining test commands and instruction data; D) a stimulus waveform generator 240 in communication with the stimulus memory 225 for extracting the test commands and instruction data from the stimulus memory 225 and is configured for decoding the test commands and instruction data to form a stimulus signal that is used in testing of the at least one MTJ DUT in the MTJ array 415; E) a response waveform receiver 450 in communication with the at least one MTJ DUT in the MTJ array 415 for capturing a response signal from the at least one MTJ DUT in the MTJ array 415; and F) a response memory 270 in communication with the response waveform receiver 450 for receiving the response signal 412a, 412b,…,412n, in communication with the stimulus waveform generator 240 for receiving the stimulus signal and in communication with the configurable function circuit 260 for selectively transferring the stimulus signal and the response signal to the configurable function circuit 260 for performing the evaluation and characterization operations [Emphasis Added to identify limitations A, C, E and F found in claim 1 of Group I, but not found in claim 8 of Group II and not found in claim 16 of Group III], classified in G01R 31/31917.
II. Claims 8-15, drawn to the system of Figure 4 in the Applicant’s specification comprising: G. A stimulus and response controller 100 configured for testing at least one magnetic tunnel junction device under test MTJ DUT 5, the stimulus and response controller 100 including: D) a stimulus waveform generator 240 configured to generate a plurality of stimulus signals used to test the at least one MTJ DUT 5; H) a response waveform receiver 250 in communication with the at least one MTJ DUT 5 for capturing a plurality of response signals from the at least one MTJ DUT 5; and I) a configurable function circuit, based on data associated with the plurality of stimulus and response signals, configured for determining at least one of the following limitations : J) determine average amplitudes of voltages associated with the plurality of stimulus signals and response signals (Stimulus/Response Pulse Averaging Circuit 261 averages debited footage of stimulus or response pulse signals), K) determine a differential resistance of the at least one MTJ DUT (Differential Resistance Calculated 262 determines a differential resistance of at least one MTJ DUT), L) determine degradation time with constant stress of the at least one MTJ DUT (Time-Dependent Dielectric Breakdown Tester to 63 determines degradation time with constant stress), M) determine degradation time with ramped stress of the at least one MTJ DUT (Voltage Dielectric Breakdown Evaluation Circuit 264 determines degradation time with ramped stress), N) determine a failure count with times of failure of the at least one MTJ DUT (pulse current/voltage test 266), and O) determine a bit error rate of the at least one MTJ DUT (Bit Error Rate Calculator 267) [Emphasis Added to identify limitations G, I, J, K, L, M, N and O found in claim 8 of Group II, but not found in claims 1 and 16 of respective Groups I and III], classified in G01R 31/31924.
III. Claims 16-20, drawn to the system of Figure 5 in the Applicant’s specification comprising: P) a configurable function circuit configured for testing a first magnetic tunnel junction device under test MTJ DUT 5 and a second MTJ DUT 15; Q) a stimulus waveform generator 240 is configured to form a stimulus signal that is used in testing of at least one of the first MTJ DUT 5 and the second MTJ DUT 15; R) a response waveform receiver 250 in communication with the at least one of the first MTJ DUT 5 and the second MTJ DUT 15 for capturing a response signal from the at least one of the first MTJ DUT 5 and the second MTJ DUT 15; and S) a first digital-to-analog converter DAC 105 and a second DAC 105, the first DAC 105 in communication stimulus waveform generator 240 of the stimulus and response controller 300 for receiving the stimulus signal 307x, wherein the first DAC 105 is configured for converting the stimulus signal 307x to at least one analog stimulus signal 107x that is transferred to a first terminal of the at least one of the first MTJ DU for T 5 and the second MTJ DUT 15; and T) a first analog-to-digital converter ADC 110 and a second ADC 110, wherein one of the first ADC 110 and the second ADC 110 is connected to a second terminal of the at least one of the first MTJ DUT 5 and the second MTJ DUT 15, the one of the first ADC 110 and the second ADC 110 is configured for converting an analog response signal from the second terminal of the at least one of the first MTJ DUT 5 and the second MTJ DUT 15 to a digitized response signal thereby forming the response signal 312x; U) a MTJ DUT input selector 305 in communication with the at least one of the first MTJ DUT 5 and the second MTJ DUT 15 and operable to select the one of the first DAC 105 and the second DAC 105 to receive the at least one analog stimulus signal, wherein the selected one of the first DAC 5 and the second DAC 15 is operable to communicate the at least one analog stimulus signal 307x to the at least one of the first MTJ DUT 5 and the second MTJ DUT 15; and V) a MTJ DUT output selector 300 operable to select which response signals 312x from the at least one of the first MTJ DUT 5 and the second MTJ DUT 15 are communicated to the response waveform receiver 250 [Emphasis Added to identify limitations P, Q, R, S, T, Y and V with subject matter found in claim 16 of group III, but not found in claims 1 and 8 of Groups I and II], classified in G01R 31/31701.
The inventions are independent or distinct, each from the other because:
Inventions Group I through Group III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I has separate utility such as such as in the apparatus of Figure 6 in the Applicant’s Specification (note: the applicant teaches that the different groups are separately usable in different embodiments of Figures 4, 5 and 6 in the Applicant’s specification).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the different interventions/groups are classified differently and require different search strategies since that are directed to different mechanisms and structures.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Kyle Howard on 3/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  Note: the Attorney of record requested a written restriction.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112